DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, claim 10 recites ‘…wherein determining the time gap value associated with the RACH procedure comprises: determining a stored time gap value associated with the RACH procedure; and determining, based at least in part on the capability of the base station, that the time gap value associated with the RACH procedure is different than the stored time gap value associated with the RACH procedure…’  It is unclear if the base station is performing these steps or a UE.  Claims 8 and 10 are performed by the base station.  However, the specification recites that these steps are performed by the UE.  (See Published spec para. 82)  Therefore it is not clear what Applicant is attempting to claim.

Regarding claim 25, claim 25 recites ‘…determine a stored time gap value associated with the RACH procedure; and determine, based at least in part on the capability of the base station, that the time gap value associated with the RACH procedure is different than the stored time gap value associated with the RACH procedure…’  It is unclear if the base station is performing these steps or a UE.  Claims 23 and 25 are performed by the base station.  However, the specification recites that these steps are performed by the UE.  (See Published spec para. 82)  Therefore it is not clear what Applicant is attempting to claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410).

Regarding claim 1, Islam discloses a method of wireless communication performed by a user equipment (UE), comprising:
	receiving, from a base station, an indication of a time gap value associated with a random access channel (RACH) procedure, wherein the time gap value is based at least in part on a capability of the base station;  (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
selectively transmitting, to the base station, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.

	Regarding claim 3, Islam in view of Yang discloses the method of claim 1, wherein receiving the indication of the time gap value associated with the RACH procedure comprises receiving the indication of the time gap value associated with the RACH procedure using:
layer 1 signaling,
layer 2 signaling,
radio resource control signaling, or  (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling.

	Regarding claim 5, Islam in view of Yang discloses the method of claim 1, wherein receiving the indication of the time gap value associated with the RACH procedure comprises:
	receiving an indication of a set of RACH resources associated with the RACH procedure; and  (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
receiving an indication of at least one of:
a subset of RACH resources, of the set of RACH resources, associated with the time gap value, or that the time gap value is associated with the set of RACH resources. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Vujcic (2008/0194259).

	Regarding claim 2, Islam in view of Yang discloses the method of claim 1.  Islam in view of Yang do not explicitly disclose wherein the UE updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the UE updates stored parameters based upon information from the network.  (See Vujcic para. 69; UE updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein the UE updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Hwang (2019/0223157).

	Regarding claim 4, Islam in view of Yang discloses the method of claim 1.   Islam in view of Yang do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Li (2013/0272226).

	Regarding claim 6, Islam in view of Yang discloses the method of claim 1.  Islam in view of Yang does not explicitly disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  However, Li does disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Li para. 24, lines 20-25; eNodeB has full duplex capabilities)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Li with the motivation being to allow for flexible usage of limited wireless resources and further to provide compatibility with duplex systems and further to allow for scheduling that meets end-user demands.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Tsai (2020/0053637).

	Regarding claim 7, Islam in view of Yang discloses the method of claim 1, wherein determining whether the PRACH occasion associated with the RACH procedure is valid comprises:
determining a starting symbol associated with the PRACH occasion;
determining whether a time gap satisfies the time gap value associated with the RACH procedure.  (See Islam para. 109;  UE determines the tone spacing and duration of the RACH and determines if the time gap is large enough for transmission)  
Islam in view of Yang do not explicitly disclose determining an ending symbol of the last received sync signal block (SSB).  However, Tsai does disclose determining an ending symbol of the last received sync signal block (SSB). (See Tsai para. 110; UE determine end period of time period 1426 which is SSBs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of determining an ending symbol of the last received sync signal block (SSB) of Tsia with the motivation being to allow for communication of other parameters/data in a network and further to provide compatibility with the 3GPP standards which saves time and money.


Claims 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674).

	Regarding claim 8, Isalm discloses a method of wireless communication performed by a base station, comprising:
	Determining a numerology associated with a random access channel (RACH) procedure based at least in part on a capability of the base station; and 
transmitting an indication of the numerology associated with the RACH procedure (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
	Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.

	Regarding claim 11, Islam in view of Lee discloses the method of claim 8, wherein transmitting the indication of the time gap value associated with the RACH procedure comprises transmitting the indication of the time gap value associated with the RACH procedure using:
	layer 1 signaling,
layer 2 signaling,
radio resource control signaling, or (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling.

	Regarding claim 13, Islam in view of Lee discloses the method of claim 8, wherein determining the time gap value associated with the RACH procedure comprises:
determining a set of RACH resources associated with the RACH procedure; and (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
determining a subset of RACH resources, of the set of RACH resources, associated with the time gap value. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

Regarding claim 14, Islam in view of Lee discloses the method of claim 8, 
determining a set of RACH resources associated with the RACH procedure; and determining that the numerology is associated with the set of RACH resources. (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Yang (2015/0003410).

	Regarding claim 9, Islam in view of Lee discloses the method of claim 8, further comprising:
	
selectively receiving, from a UE, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam in view of Lee does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Vujcic (2008/0194259).

	Regarding claim 10, Islam in view of Lee discloses the method of claim 8.  Islam in view of Lee do not explicitly disclose wherein the UE updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the UE updates stored parameters based upon information from the network.  (See Vujcic para. 69; UE updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein the UE updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Hwang (2019/0223157).

	Regarding claim 12, Islam in view of Lee discloses the method of claim 8.  Islam in view of Lee do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Li (2013/0272226).

	Regarding claim 15, Islam in view of Lee discloses the method of claim 8.  Islam in view of Lee does not explicitly disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  However, Li does disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Li para. 24, lines 20-25; eNodeB has full duplex capabilities)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Li with the motivation being to allow for flexible usage of limited wireless resources and further to provide compatibility with duplex systems and further to allow for scheduling that meets end-user demands.


Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410).

	Regarding claim 16, Islam discloses a user equipment (UE) for wireless communication, comprising: 
a memory; and 
one or more processors, coupled to the memory, configured to: (UE has a processor executing an algorithm stored in memory)
receiving, from a base station, an indication of a time gap value associated with a random access channel (RACH) procedure, wherein the time gap value is based at least in part on a capability of the base station;  (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
selectively transmitting, to the base station, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Islam to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.

	Regarding claim 18, Islam in view of Yang discloses the UE of claim 16, wherein the one or more processors, to receive the indication of the time gap value associated with the RACH procedure, are configured to receive the indication of the time gap value associated with the RACH procedure using:
	layer 1 signaling,
	layer 2 signaling,
	radio resource control signaling, or (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling.

Regarding claim 20, Islam in view of Yang discloses the UE of claim 16, wherein the one or more processors, to receive the indication of the time gap value associated with the RACH procedure, are configured to:
	receive an indication of a set of RACH resources associated with the RACH procedure; and (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
	receive an indication of at least one of:
	a subset of RACH resources, of the set of RACH resources, associated with the time gap value, or that the time gap value is associated with the set of RACH resources. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Vujcic (2008/0194259).

	Regarding claim 17, Islam in view of Yang discloses the UE of claim 16.
Islam in view of Yang do not explicitly disclose wherein the UE updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the UE updates stored parameters based upon information from the network.  (See Vujcic para. 69; UE updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein the UE updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Hwang (2019/0223157).

	Regarding claim 19, Islam in view of Yang discloses the UE of claim 16.
Islam in view of Yang do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Li (2013/0272226).

Regarding claim 21, Islam in view of Yang discloses the UE of claim 16.  Islam in view of Yang does not explicitly disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  However, Li does disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Li para. 24, lines 20-25; eNodeB has full duplex capabilities)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Li with the motivation being to allow for flexible usage of limited wireless resources and further to provide compatibility with duplex systems and further to allow for scheduling that meets end-user demands.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Tsai (2020/0053637).

	Regarding claim 22, Islam in view of Yang discloses the UE of claim 16, wherein the one or more processors, to determine whether the PRACH occasion associated with the RACH procedure is valid, are configured to:
	determine a starting symbol associated with the PRACH occasion;
determining whether a time gap satisfies the time gap value associated with the RACH procedure.  (See Islam para. 109;  UE determines the tone spacing and duration of the RACH and determines if the time gap is large enough for transmission)  
Islam in view of Yang do not explicitly disclose determining an ending symbol of the last received sync signal block (SSB).  However, Tsai does disclose determining an ending symbol of the last received sync signal block (SSB). (See Tsai para. 110; UE determine end period of time period 1426 which is SSBs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of determining an ending symbol of the last received sync signal block (SSB) of Tsia with the motivation being to allow for communication of other parameters/data in a network and further to provide compatibility with the 3GPP standards which saves time and money.


Claims 23, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674).

Regarding claim 23, Islam discloses a base station for wireless communication, comprising:
	a memory; and
	one or more processors, coupled to the memory, configured to: (Base station has a processor executing an algorithm stored in memory)
Determining a numerology associated with a random access channel (RACH) procedure based at least in part on a capability of the base station; and 
transmitting an indication of the numerology associated with the RACH procedure (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
	Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.

	Regarding claim 26, Islam in view of Lee discloses the base station of claim 23, wherein the one or more processors, to transmit the indication of the time gap value associated with the RACH procedure, are configured to transmit the indication of the time gap value associated with the RACH procedure using:
	layer 1 signaling,
	layer 2 signaling,
radio resource control signaling, or (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling. 

	Regarding claim 28, Islam in view of Lee discloses the base station of claim 23, wherein the one or more processors, to determine the time gap value associated with the RACH procedure, are configured to:
	determine a set of RACH resources associated with the RACH procedure; and (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
determine a subset of RACH resources, of the set of RACH resources, associated with the time gap value. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

	Regarding claim 29, Islam in view of Lee discloses the base station of claim 23, 
determining a set of RACH resources associated with the RACH procedure; and determining that the numerology is associated with the set of RACH resources. (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Yang (2015/0003410).

	Regarding claim 24, Islam in view of Lee discloses the base station of claim 23, wherein the one or more processors are further configured to:
selectively receiving, from a UE, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam in view of Lee does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Vujcic (2008/0194259).

Regarding claim 25, Islam in view of Lee discloses the base station of claim 23.  Islam in view of Lee do not explicitly disclose wherein the UE updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the UE updates stored parameters based upon information from the network.  (See Vujcic para. 69; UE updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein the UE updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Hwang (2019/0223157).

Regarding claim 27, Islam in view of Lee discloses the base station of claim 23.  Islam in view of Lee do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Li (2013/0272226).

	Regarding claim 30, Islam in view of Lee discloses the base station of claim 23.
Islam in view of Lee does not explicitly disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  However, Li does disclose wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Li para. 24, lines 20-25; eNodeB has full duplex capabilities)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein the capability of the base station is at least one of: a full duplex capability of the base station, or a spatial diversity, at the base station, of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Li with the motivation being to allow for flexible usage of limited wireless resources and further to provide compatibility with duplex systems and further to allow for scheduling that meets end-user demands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461